Title: From James Madison to Thomas Jefferson, 15 February 1817
From: Madison, James
To: Jefferson, Thomas



Dear Sir
Washington Feby. 15. 1817

I recd. yesterday yours covering the letter of Mr. Spafford, which was forwarded to him as you suggested.  His object in communicating it, I collect only from its contents.  He probably exhibited it as a proof of the spirit and views of the Eastern States during the late war.
As with you the weather here has of late been remarkable both for the degree & continuance of Cold, and the winter throughout for its dryness.  The Earth has however had the advantage of a cover of snow during the period most needing it.  The Wheat fields still have a slight protection from it.  This morning is the coldest we have yet had.  The Thermometer, on the N. side of the House under an open shed, was at 8 OC. 4º above 0.  At this moment half after 9 0C. it stands at 6º 1/2.  Yesterday morning about the same hour it was at 8º. and at 3 OC. between 10º & 11º.
Our information from abroad has been very scanty for a long time, and we are without any of late date.  From St. Petersburg nothing has been recd. shewing the effect of Mr. Coles’ communications on the Emperor.  Mr. Pinkney left Naples re superta.  He had to contend with pride poverty and want of principle.  Mr. Gallatins demands of indemnity are not recd. with the same insensibility, but will have a very diminutive success, if any at all.  The Govt. of Spain, with its habitual mean cunning, after drawing the negociations to Madrid, has now sent them back to Onis, with powers, without instructions.  They foolishly forget that, with respect to the territorial questions at least, we are in possession of that portion of our claims, which is immediately wanted, and that delay is our ally, and even guarantee for every thing.  The British Cabinet seems as well disposed as is consistent with its jealousies, and the prejudices it has worked up in the nation agst. us.  We are anxious to learn the result of our answer to the Dey of Algiers.  It is nearly 3 months since a line was recd. from Chauncy or Shaler; nor has even a rumor reached us since their return to Algiers.
All the latest accts. from Europe turn principally on the failure of the harvests, and the prospects of scarcity.  If they are not greatly exaggerated the distress must be severe in many districts, and considerable every where.  When the failure in this Country comes to be known, which was not the case at the latest dates, the prospect will doubtless be more gloomy.
You will see that Congs. have spent their time cheifly on the Compensation law, which has finally taken the most exceptionable of all turns, and on the Claims-law as it is called relating to horses & houses destroyed by the Enemy, which is still undecided in the Senate.  They shrink from a struggle for reciprocity in the W. I. trade; but the H. of R. have sent to the Senate a navigation Act, reciprocating the great principle of the British Act, which if passed by the Senate, will be felt deeply in G. B. in its example, if not in its operation.  Another Bill has gone to the Senate which I have not seen; and of a very extraordinary character, if it has been rightly stated to me.  The object of it is, to compass by law only an authority over roads & Canals.  It is said the Senate are not likely to concur in the project; whether from an objection to the principle or the expediency of it, is uncertain.  I shall hasten my departure from this place as much as possible; but I fear I shall be detained longer after the 4th. of March, than I wish. The severe weather, unites with the winding up of my public business, in retarding the preparations during the Session of Congress, and they will from their multiplicity be a little tedious after we can devote ourselves exclusively thereto.  On my reachg home, I shall recollect your notice of the call which will afford me the pleasure of assuring you in person of my sincere & constant affection

James Madison

